Name: 96/339/EC: Council Decision of 20 May 1996 adopting a multiannual Community programme to stimulate the development of a European multimedia content industry and to encourage the use of multimedia content in the emerging information society (INFO 2000)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  communications;  business organisation;  culture and religion;  economic policy
 Date Published: 1996-05-30

 Avis juridique important|31996D033996/339/EC: Council Decision of 20 May 1996 adopting a multiannual Community programme to stimulate the development of a European multimedia content industry and to encourage the use of multimedia content in the emerging information society (INFO 2000) Official Journal L 129 , 30/05/1996 P. 0024 - 0034COUNCIL DECISION of 20 May 1996 adopting a multiannual Community programme to stimulate the development of a European multimedia content industry and to encourage the use of multimedia content in the emerging information society (INFO 2000) (96/339/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130 (3) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Having regard to the Committee of the Regions (4),(1) Whereas the European content industry can make a significant contribution to the stimulation of growth, to the strengthening of competitiveness and to the development of employment in the Community, as indicated in the White Paper on 'Growth, competitiveness, employment - the challenges and ways forward into the 21st century`;(2) Whereas the European Council at Brussels on 10 and 11 December 1993 decided, on the basis of that White Paper, to implement an action plan, consisting of concrete measures at both Community and Member State level, notably with respect to information infrastructures and new applications, for which new content is required;(3) Whereas the European Council at Corfu on 24 and 25 June 1994 took note of the Recommendations of the High Level Group on the information society as presented in the report 'Europe and the global information society` and underlined the fact that the Community and Member States have an important role to play in bringing about the information society by giving political impetus, by creating a clear and stable regulatory and legal framework and by setting an example in areas which come under their aegis;(4) Whereas the Commission's action plan 'Europe's Way to the Information Society - an Action Plan` recognizes the importance of content and stipulates that the Commission will propose ways to stimulate the creation of favourable conditions for content providers to adapt their skills and products to the new multimedia environment and to stimulate increased usage of new information services;(5) Whereas the Council on 28 September 1994 underlined the particular urgency of the need to enhance the global competitiveness of the European content industry, taking account of the cultural diversity and of the impact of these products on society;(6) Whereas the European Council at Essen on 9 and 10 December 1994 underlined the importance of content in bringing about the information society;(7) Whereas the Council Resolution of 4 April 1995 on Culture and Multimedia (5) underlined the importance of multimedia for facilitating the development of the content industry and improving access of citizens to cultural heritage, as well as the catalyzing role of Member States and the Community in the creation, production and distribution of high quality cultural multimedia works;(8) Whereas the three long-term strategic objectives of the Community's content policy shall be to facilitate the development of the European content industry, to optimize the contribution of new information services to growth, competitiveness and employment in Europe, and to maximize the contribution of advanced information services to the provisional, social and cultural development of the citizens of Europe;(9) Whereas there are numerous barriers to the development of a European multimedia content industry and market, which are hindering the transition towards an information society;(10) Whereas the Community needs to build on the strong competitive position it has in some content sectors and whereas its competitive position needs to be strengthened in other content sectors;(11) Whereas the needs of users of information services, particularly in small and medium-sized enterprises (SMEs) and in the less-favoured regions of the Community, merit special attention;(12) Whereas provision should be made for measures to encourage the participation of SMEs in this programme;(13) Whereas the different rates of development in the provision and use of information services in the Member States deserve of special consideration, having regard to the internal cohesion of the Community and the risks associated with a two-tier information society;(14) Whereas Community actions undertaken concerning the content of information should respect the Union's multilingual character and encourage initiatives to adapt the content of multimedia information in the languages of the Member States;(15) Whereas policy actions under this programme aiming at strengthening the position of the European content industry will be complementary to to other content actions, particularly those related to the audiovisual sector (6), including cinema and television;(16) Whereas any content policy actions must be complementary to other ongoing national and Community initiatives, as outlined notably in the Commission's action plan 'Europe's Way to the Information Society - an Action Plan`, and shall be performed in synergy with Community research programmes (programmes concerned with advanced technology, technology, advanced communications services and telematics) and with Community education training (7), cultural and SME actions and initiatives, and with the Structural Funds;(17) Whereas complementarity and synergy with related Community initiatives and programmes must be ensured by the Commission through appropriate coordination mechanisms;(18) Whereas progress of this programme should be continuously and systematically monitored with a view to adapting it, where appropriate, to developments in the multimedia content market; whereas in due course there should be an independent assessment of the progress of the programme so as to provide the background information needed in order to determine the objectives for subsequent content policy actions; whereas at the end of this programme there should be a final assessment of results obtained compared with the objectives set out in this Decision;(19) Whereas the actions in this programme will not in any way prejudice the competition rules of the Community;(20) Whereas the actions in this programme relating to the exploitation of Europe's public sector information will be implemented in compliance with the provisions of Article 128 of the Treaty and need to address public sector information collections in domains such as business and legal information collections, copyright and patent deposit systems, educational and training bodies, libraries, museums, historical archives, and architectural and industrial objects; whereas these actions will not in any way prejudice confidential information held by the public sector, for example which concerns matters of national security, defence, public security or the prevention, investigation, detection and prosecution of criminal offences;(21) Whereas it may be appropriate to engage in international cooperation activities with international organizations and third countries for the purpose of implementing this programme;(22) Whereas it is necessary to fix the duration of the programme;(23) Whereas a financial reference amount, within the meaning of point 2 of the Declaration of the European Parliament, the Council and the Commission of 6 March 1995, is included in this Decision for the whole duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined in the Treaty,HAS ADOPTED THIS DECISION:Article 1 A programme (INFO 2 000) is hereby adopted with the following objectives:- creating favourable conditions for the development of the European multimedia content industry,- stimulating demand for, and use of, multimedia content,- contributing to the professional, social and cultural development of the citizens of Europe,- promoting the exchange of knowledge between users and suppliers of multimedia products and knowledge infrastructure.For the purposes of this Decision, multimedia content is defined as combinations of data, text, sound, graphics, animation, still and moving images, stored in digital form and interactively accessible.The programme objectives will focus on the print and electronic publishing segments of the content industry and its contribution of information services to the promotion of growth, competitiveness and employment in Europe, while recognizing also the contribution of the audiovisual segments of the content industry towards the development of the European multimedia content industry.Article 2 In order to attain the objectives referred to in Article 1, the following actions shall be undertaken under the guidance of the Commission, in accordance with the action lines set out in Annex I and the means for implementing the programme set out in Annex III:- stimulating demand and raising awareness,- exploiting Europe's public sector information,- triggering European multimedia potential,- support actions.Article 3 The programme shall cover a period of four years from 1 January 1996 to 31 December 1999.The financial reference amount for the implementation of the current programme for the period from 1 January 1996 to 31 December 1999 amounts to ECU 65 million.The annual appropriations shall be authorized by the Budgetary Authority within the limits of the financial perspective.An indicative breakdown of expenditure is given in Annex II.Article 4 1. The Commission shall be responsible for the implementation of the programme.The Commission shall be assisted by a Committee composed of the representatives of the Member States and chaired by the representative of the Commission.2. The procedure laid down in Article 5 shall apply to:- the adoption of the work programme,- breakdown of the budgetary expenditure,- the criteria and content of calls for proposals,- the assessment of the projects proposed under calls for proposals for Community funding and the estimated amount of the Community contribution for each project where this is equal to or more than ECU 200 000,- the measures for programme evaluation,- any departure from the normally applied rules set out in Annex III,- participation in any project by legal entities from third countries and international organizations.3. Where, pursuant to the fourth indent of paragraph 2, the amount of the Community contribution is less than ECU 200 000, the Commission shall inform the Committee of the projects and of the outcome of their assessment.4. The Commission shall regularly inform the Committee of progress with the implementation of the programme as a whole.Article 5 The representative of the Commission shall submit to the committee a draft of measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 6 1. In order to ensure that Community aid is used efficiently, the Commission shall ensure that actions under this Decision are subject to effective prior appraisal, monitoring and subsequent evaluation.2. During implementation of projects and after their completion the Commission shall evaluate the manner in which they have been carried out and the impact of their implementation in order to assess whether the original objectives have been achieved.3. The selected beneficiaries shall submit an annual report to the Commission.4. At the end of three years and at the end of the programme, the Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions, once the committee referred to in Article 5 has examined it, an evaluation report on the results obtained in implementing the action lines referred to in Article 2. The Commission may present, on the basis of those results, proposals for adjusting the orientation of the programme.Article 7 Participation in this programme may be open, in accordance with the procedure laid down in Article 5 without financial support by the Community from this programme, to legal entities established in third countries and to international organizations, where such participation contributes effectively to the implementation of the programme and taking into account the principle of mutual benefit.Article 8 This Decision is addressed to the Member States.Done at Brussels, 20 May 1996.For the CouncilThe PresidentP. BERSANI(1) OJ No C 250, 26. 9. 1995, p. 4.(2) OJ No C 117, 22. 4. 1996.(3) OJ No C 82, 19. 3. 1996, p. 36.(4) OJ No C 129, 2. 5. 1996, p. 39.(5) OJ No C 247, 23. 9. 1995, p. 1.(6) Council Decision 93/424/EEC of 22 July 1993 on an action plan for the introduction of advanced television services in Europe (OJ No L 196, 5. 8. 1993, p. 48); Council Directive 89/552/EEC of 3 October 1989 on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities (OJ No L 298, 17. 10. 1989, p. 23).(7) Council Decision 94/819/EC of 6 December 1994 establishing an action programme for the implementation of a European Community vocational training policy (OJ No L 340, 29. 12. 1994, p. 8).ANNEX I ACTION LINES FOR INFO 2000 ACTION LINE 1: Stimulating demand and raising awarenessLack of awareness of the potential of the new multimedia information products and services is one of the major factors constraining demand. This action line contributes to redressing that situation by adding a European dimension to awareness and user-group activities taking place at the national or regional level. Specific attention will be given to favouring demand development in less-favoured and peripheral regions of the Community.1.1. Creating new markets by raising awareness at the European level with specific user groupsUnder the IMPACT programme a network of organizations in the Member States has been created that have a responsibility for conducting awareness and information campaigns in relation to new information services. In different Member States this role is performed by different organizations like chambers of commerce, professional organizations or public bodies. By working in a European network these organizations are able to add a European dimension to their activities.Under INFO 2000 this successful formula will be continued and extended. The involvement of the Community in the network as a catalyst and a coordinator adds value to the individual activities and puts these activities in a clear European context. Apart from financial support for specific activities with a European dimension the Commission will encourage the exchange of know-how and experience, the use of common communication and information facilities, and cooperation between the various organizations in joint projects.The organizations in the network will perform the following tasks:- provide access to information collections and catalogues across the Community,- demonstrate and facilitate access to the European information highways,- advise users on the possible sources for satisfying their multimedia content needs, both nationally and internationally,- stimulate coordinated European awareness campaigns at the national or regional level.The main target groups for the actions will be small and medium-sized companies (SMEs) and libraries. The actual selection of specific target groups will be left to the national and regional organizations concerned, since they are closest to the target groups.Following a call for proposals a total of approximately 30 organizations will be selected to participate in the network. Selection criteria will include knowledge of the local information market, affinity with the target groups foreseen and readiness to work in a European network. Actions which aim to stimulate women's interests in new information services are encouraged.The network will cooperate with other relevant national organizations. It will liaise closely with other Community supported bodies and networks that have a complementary mission, such as the Information Society Project Office (ISPO), the European Information Centres (EICs), the Business Cooperation Network (BC-NET), the Value Relay Centres and the University Enterprise Training Partnerships (UETPs). Organizations from these networks could be selected in the call for proposals. Efforts will be made to avoid parallel or overlapping networks. Synergy and spin-offs will be sought with other awareness activities performed under the Fourth Framework Research Programme such as the 'Advanced Communication Technologies and Services` and 'Telematics Applications Programmes.`1.2. Encouraging clusters of pan-European usersA flourishing demand side is important for the development of a healthy market for advanced information products and services such as multimedia. In view of the rapid changes taking place in the information market, regular dialogue between suppliers and users can smooth the transition process. In general the supply side tends to be better organized than the user side, both at the national and at the European level. In two of the three sectors that compose the multimedia industry - information technology and telecommunications - the user side is increasingly organizing itself both at the national and at the European level.In the third sector of the multimedia industry - the content industry - the demand side is much less organized and is fragmented. Historically, the relationship between the content providers and the users has been indirect, i.e. through intermediaries. However, under the influence of the new communication networks this situation is changing. The need to develop direct relations between suppliers and users is increasingly being felt in the content sector also. At the national level, professional organizations and industry sector organizations are beginning to address the issue. However, for a successful development of the European multimedia content market it is important that groupings of users also emerge at the European level.The actions foreseen under INFO 2000 aim to stimulate this process by providing incentives for cooperation and exchange of experience between national user groups, thereby encouraging the emergence of European groupings. Specific measures will be tailored to address key user problems, for example quality assurance and questions of liability. The network of awareness organizations will be used to analyze the situation in individual Member States and will play a catalytic role in bringing about pan-European user groups.ACTION LINE 2: Exploiting Europe's public sector informationThe public sector collects and produces vast amounts of information, much of which is of interest to individuals and businesses, and which can be the raw material for value-added information services produced by the content industry. Official statistical services either at regional, national or European level are an example.Three sets of actions will be particularly helpful in supporting this public sector role and in exploiting its potential at European level without prejudice to the competence of the relevant Member States authorities for the application of cultural programmes:- developing policies to access and exploit public sector information,- linking directories of European public sector information,- making use of content resources in the public sector.Particular attention will be given to improving access from the peripheral regions of the Community.This action line does not intend to foster harmonization of European culture.2.1. Developing policies to access and exploit European public sector informationIn the Member States, rules for access to public sector information are very different or in some cases do not exist at all. As the transition to the information society progresses, this situation could become a barrier to full participation by individuals and businesses across Europe and may become the cause of unevenly distributed opportunities. Therefore, initiatives need to be taken at the European level to develop policies which facilitate access to and exploitation of public sector held information, in particular as regards information resources of European interest.The Commission will produce, in close collaboration with Member States and market actors, a Green Paper analyzing the situation in the different Member States, the relative position of the Community in a global context and the various possibilities for convergence of national approaches. To lay the foundations for this Green Paper, studies comparing national situations will be undertaken and exchanges of national experience will be encouraged.2.2. Linking directories of European public sector informationIn a number of Member States practical initiatives are being taken to improve access to public sector information. In the European information society it must be ensured that the relevant public sector information becomes more easily accessible to all European individuals and businesses that may have an interest in such information.The Commission will support initiatives to produce directories of European public sector information to a common format, so that they can be interlinked and easily accessed from any point in Europe.Following a call for proposals, pilot projects for the production of information directories that incorporate the above characteristics will be supported. These pilot projects may address the transnational interconnection of existing national or regional information directories as well as the collaborative production of new directories. Pilot projects based on public/private partnerships and applying multilingual solutions will be particularly encouraged.2.3. Making use of content resources in the public sectorEurope is blessed with a rich stock of what might be called 'information collections` under public sector control. These information collections need to be exploited if Europe is to build on these cultural and economic assets commercially and if Europe is to realize the potential of advanced technologies in support of public sector services. They are central to the Community's strength in the global information society and their commercial and strategic potential has already been underlined by a series of deals transferring control over some of them to private companies, not all of which have been European.Most of these information collections are still in analogue form but they are increasingly being digitized. The INFO 2000 programme aims at mobilizing these digital collections for exploitation in cooperation between public and private sector.To this end the Commission will support the creation of European inventories of digital information collections and stimulate their interconnection across the Community. This involves defining a common standard format for such inventories as well as linking them with intellectual property rights trading systems. Support for the creation of inventories and their linking with intellectual property rights trading systems will be provided on the basis of calls for proposals. Related standards and specifications will be developed through studies and through task groups composed of the actors involved.ACTION LINE 3: Triggering European multimedia potentialThe transition from 'scribe to screen` is rapidly and fundamentally changing the structure of the content industry and the roles of the different players within it. Internationalization and multimedia are key words in this respect. Content itself and new ways of creating, packaging, distributing and marketing it are increasingly becoming the key drivers behind these changes.Coping with these changes and exploiting the opportunities that emerge is primarily the responsibility of the industries concerned. However, apart from a limited number of large corporations that operate on a global scale, the present day content sector in Europe is mainly made up of SMEs. These have difficulty in dealing with a rapidly developing international multimedia market and the speed with which the changes take place. In addition the initial cost of producing high quality multimedia titles is high and the European market fragmented through cultural and linguistic barriers. The critical mass needed to recoup initial investments is therefore much more difficult to reach.This puts European multimedia publishers, traditionally used to operating in a national or regional setting, at a disadvantage compared with their competitors from other parts of the world. Exploitation of the single market potential will become vital for global competitiveness.This central action line aims at mitigating these comparative disadvantages for European producers in the emerging multimedia market by:- catalyzing high quality European multimedia content,- favouring a practical approach to trading multimedia rights,- developing and exchanging best business practice.3.1. Catalyzing high quality European multimedia contentThe production of high quality European multimedia content will be stimulated in four strategic areas: economic exploitation of Europe's cultural heritage, business services for firms in particular for SMEs, geographic information, and scientific, technical and medical information. Under the IMPACT programme pilot actions in these areas have illustrated the problems connected with a pan-European approach and have laid the foundations for further actions under INFO 2000.Multilingual interactive multimedia products can build on the wealth of available European content, while overcoming language barriers and other limitations of national and regional markets. Apart from the economic benefits, strong European business activity in this area is likely to contribute to the safeguarding of cultural identity and linguistic diversity. It will also increase the public's understanding of European cultural diversity across the Member States and regions.In the areas indicated above - European cultural heritage, business services for firms in particular for SMEs, geographic information, and scientific, technical and medical information - calls for proposals will be launched to provide support to the initial and pre-commercial phases of pan-European multimedia content developments. The support given should help the companies concerned overcome the specific barriers with respect to multilingual and multicultural (re)use of content and to transnational cooperation. These initial phases would include product definition, partner identification, cross-licensing negotiation, planning of cooperative distribution etc., up to and including the production of a prototype.Support will be given to projects that demonstrate the feasibility of a trans-European multilingual and multicultural approach, contain a risk element, exert a strong catalytic effect on the market and imply substantial user involvement. Special add-on incentives can be provided to encourage participation by SMEs and organizations from less favoured and peripheral regions and from less spoken languages.The calls for proposals will be coordinated closely with the Community programmes RaphaÃ «l and the Integrated Programme in favour of SMEs and the craft sector, as well as with the sectoral policy actions in the areas of Trade, Tourism and Social Economics.3.2. Trading multimedia intellectual property rightsHistorically, the management of rights is organized by sector (text, sound, image, video etc.) and by country. With the dawning of the multimedia age this situation is increasingly becoming a barrier to the development of multimedia content markets, as the time and effort that has to be spent on identifying and acquiring the different rights increases steeply with the number of data types involved and the number of countries where right holders are located. SMEs and new media start-ups suffer most from the present system as they may wish to re-use existing material.The development of pan-European multimedia content often requires input from various Member States. Effective and efficient mechanisms for trading multimedia rights at the European level are therefore essential for the development of the European multimedia content industry.A call for proposals will be launched inviting proposals for pilot projects that lay the foundations for cross-border trading of multimedia rights electronically. In addition, studies will be launched to determine how different intellectual property rights trading systems for multimedia in Europe can work together. As an aid to SMEs practical tools will be developed on best practices to acquire, exploit and protect multimedia rights. The actions will build on the relevant research and technological development activities under the Fourth Framework Programme.Although the difficulty of reaching consensus should not be underestimated, in the longer term, harmonization and rationalization of legal requirements may be necessary.ACTION LINE 4: Support actionsThe programme support actions aim at amplifying the effects of the core actions of the programme by addressing a number of horizontal issues relevant for the programme as a whole.4.1. Observing and analyzing the multimedia content marketAt regular intervals senior experts from the content industry, from user communities and from Member States will be convened to monitor, analyze and discuss the impact of multimedia on the content industry and on the different actors in the information value chain. When organizing these meetings modern multimedia information and communication facilities will be used where possible.The composition of the meetings will reflect the various segments of content creation, distribution and use within the Community, as well as the many regulatory aspects (e.g. personal data protection) affecting the content dimension. They will thus serve as a focus for discussion, exchange of experience and cooperation between the various sectors of the content industry, between European and national policymakers, and between the supply and user sides of the content market.The meetings will focus on:- long-term scenarios, updated whenever justified by major international developments in markets, technologies, industries and policies,- key issues of common interest to market actors from different sectors and from different Member States, such as legal aspects and quality assurance,- obstacles to market development and recommendations to the industries, administrations and users to overcome them,- the execution of INFO 2000, making recommendations on orientations and priorities.Studies will be carried out to monitor changes in the European and global content markets and provide in-depth analysis of key issues.4.2. Spreading the use of multimedia content standardsStandards for the structuring and presentation of information, and standards for content encoding, including terminology, are essential in order to facilitate the exchange of documents and publications, and to enable the exploitation, access, maintenance and re-use of content.The work started in this domain under the Impact programme will be continued and extended. Actions will be supported that raise awareness of and stimulate the use of existing content standards through workshops and electronic forums and by publishing reports on paper and electronically.4.3. Encouraging skills development at European levelIn order to stimulate skills development, the relevant European associations will be encouraged to develop and implement measures to equip the European content providers with the necessary skills to enter the age of multimedia and interactivity. Actions to be supported will normally be based on a three-staged approach:- identification of the most urgent training needs,- development of pilot courses to test the effectiveness and efficiency of the proposed actions,- launching of the activities in the relevant parts of the content industry and in the educational and training systems.INFO 2000 will help support the achievement of the first two steps. The third step would fall within the remit of programmes like Socrates and Leonardo, thus achieving important multiplier effects. The Commission shall ensure that Community actions are consistent and complementary.The content industry will be extensively consulted in order to identify urgent needs and key areas. Representatives of universities and vocational training establishments will be closely associated with these initiatives. The role of the Community will mainly consist of stimulating, coordinating and enabling this process.4.4 Developing and exchanging best practiceActions will be supported that aim at developing and exchanging best business practice in the multimedia content industry at the European level. Such actions will include descriptions of business processes and models relevant to the content industry, such as procedures for intellectual property acquisition and content asset valuation and management, and exchange of experiences with multimedia consumer panels to test and evaluate multimedia products and services.These activities will be implemented by means of a combination of studies, workshops, seminars and publications. The relevant organizations in the European content industry will be closely involved.ANNEX II INDICATIVE BREAKDOWN OF EXPENDITURE >TABLE>This breakdown does not exclude the fact that a project could relate to several activities.ANNEX III THE MEANS FOR IMPLEMENTING INFO 2000 1. The Commission will implement the programme in accordance with the technical content specified in Annex I.2. The programme will be executed through indirect action and wherever possible on a shared-cost basis. The Community's financial contribution should not exceed the minimum considered necessary for a project, and shall be granted, in principle, only if the project meets financial obstacles which cannot otherwise be overcome. In addition, the Community's financial contribution shall not normally exceed 50 % of the cost of the project, except in duly justified exceptional cases, taking into account in particular participation by SMEs and less-favoured regions, with progressively lower participation the nearer the project is to the market place.3. The selection of shared-cost projects will normally be based on the usual procedure of calls for proposals published in the Official Journal of the European Communities. The content of the calls for proposals will be defined in close consultation with the relevant experts and according to the procedure referred to in Article 5 of the Decision. The main criterion for supporting projects through calls for proposals will be their potential contribution to achieving the objectives of the programme. Implementation procedures will accommodate the interests of all kinds of market operators and facilitate their participation in the programme.4. Applications for Community support should provide, where appropriate, a financial plan listing all the components of the funding of the projects, including the financial support requested from the Community, and any other requests for or grants of support from other sources.5. The Commission may also implement a more flexible funding scheme than the call for proposals in order to provide incentives for the creation of partnerships, in particular involving SMEs and organizations in less favoured regions, or for other exploratory activities in different segments of the multimedia content market. This scheme might be operated on a permanent basis.6. The Commission will make provision for considering in exceptional cases unsolicited project proposals which involve a particularly promising and significant multimedia market development, a highly innovative approach or an exceptional technology or methodology, and which cannot be submitted within the normal call for proposals procedure. The objective of avoiding market distortion will be maintained.7. The detailed arrangements for the procedures referred to under points 5 and 6 will be implemented through the Regulatory Committee procedure (type IIIa) (1) and in accordance with the Commission's financial regulations. They will be published in the Official Journal of the European Communities.8. Projects fully financed by the Commission within the framework of study and services contracts will be implemented through calls for tenders in accordance with the financial provisions in force. Transparency will be achieved by publishing the work programme and circulating it to trade associations and other interested bodies.9. For the implementation of the programme the Commission will also undertake preparatory, accompanying and support activities designed to achieve the general objectives of the programme and the specific aims of each action line. This includes activities such as: studies and consultancy in support of this programme; preliminary actions in preparation of future activities; measures aimed at facilitating participation in the programme as well as facilitating access to the results produced under the programme; publications and activities for the dissemination, promotion and exploitation of results; analysis of possible socio-economic consequences associated with the programme; and support activities such as observation and analysis of the multimedia content market, spreading the use of multimedia content standards, and encouraging skills development at European level.In implementing activities under Action Line 1, the central support and administrative activities shall not exceed 35 % of the total spending compared to spending on decentralized activities.10. All projects receiving financial support under the INFO 2000 programme will be required to display an acknowledgement of the support received on the products.(1) Council Decision 87/373/EEC of 13 July 1987 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ No L 197, 18. 7. 1987, p. 33).